internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-134197-03 date date legend distributing controlled dollar_figurec dollar_figured d e dear this letter is in response to your letter dated date requesting a supplemental ruling with respect to our prior letter_ruling dated date plr-122488-02 the prior ruling the prior ruling addressed the federal_income_tax consequences of the distribution and related transactions and ruled that such transactions constituted a series of transactions described in sec_355 and sec_368 all capitalized terms not defined or modified in this supplemental ruling have the meanings originally assigned to them in the prior ruling the facts and representations set forth in the prior ruling are hereby incorporated except as modified below for purposes of this supplemental ruling plr-134197-03 the prior ruling contained the following paragraphs ii in connection with the contribution and the distribution described in step vi below controlled will declare a dividend to distributing in the amount of up to dollar_figurec iii controlled expects to borrow up to dollar_figurec through a combination of a note offering and credit facilities the borrowing iv shortly after the borrowing controlled will distribute the net_proceeds of the borrowing up to dollar_figurec to distributing to pay the dividend declared in step ii the borrowing proceeds distribution within three months of the borrowing proceeds distribution distributing will use the cash proceeds to pay its creditors v at one or more times prior to step vi and in connection with the reorganization distributing will transfer shares of controlled common_stock representing up to d of the outstanding controlled common_stock to investment banks in exchange for outstanding distributing debt held by investment banks the exchange distributing will not issue new debt in anticipation of the exchange the distributing debt held by investment banks will have been acquired on the secondary market at least fourteen days prior to the exchange investment banks subsequently will attempt to resell the shares to the public in an initial_public_offering the ipo investment banks will be acting for their own accounts in acquiring distributing debt before the exchange exchanging distributing debt for shares of controlled common_stock and attempting to sell their controlled common_stock to the public in the ipo w the distribution will occur no later than the earlier of i six months after the ipo or ii twelve months after receipt of this ruling in your current request you have indicated that contrary to the facts of the prior ruling controlled will declare a dividend to distributing in the amount of up to dollar_figured controlled expects to borrow approximately dollar_figured through a combination of a note offering and credit facilities controlled will distribute the net_proceeds of the borrowing along with cash reserves to pay the dividend and the exchange of distributing’s controlled common_stock for outstanding distributing debt held by investment banks will not be consummated the term borrowing proceeds distribution as used in the prior ruling and in this supplemental ruling is modified to reflect the fact that the cash used to fund the dividend is expected to come from the borrowing proceeds as well as controlled’s surplus cash distributing will now distribute e of the controlled common_stock to its shareholders representation w in the prior ruling is modified by deleting clause i as modified representation w reads as follows the distribution will occur no later than date based upon the facts and information submitted we hold that the changes from the prior ruling described above will have no adverse effect on ruling number sec_1 plr-134197-03 and of the prior ruling and such rulings remain in full force and effect however ruling number is withdrawn and is no longer valid except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely _______________________ lisa a fuller assistant branch chief branch associate chief_counsel corporate cc
